Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-12 are pending.  Claims 1, 11, and 12 are independent.

Rejection under 35 U.S.C. 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 2, 6-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamura (US 2008/0080046 A1).
	Regarding claim 1, Yamamura discloses an optical device comprising:  
lens body (lens plate 51a and micro lenses 52 at the upper side as shown in Fig. 3) including a plurality of lenses (52) of which optical axes are arranged alongside each other (Figs. 2 and 3, paragraphs 0045, 0046, and 0052-0056); and
a light shielding body (light blocking portion 53 having two comb like members 53a) that is disposed with respect to the lens body (lens plate 51a) and shields a part of light passing through the plurality of lenses (paragraphs 0056, Figs. 3 and 4; groove 53m of light blocking portion 53 has a radius rA smaller than the radius rL of micro lens 52 at the lens plate 51a and thus a portion of 53a that is between rA and rL shields a a base (the base(s) of the comb like member(s) 53a, i.e., in Fig. 3 the portion shown in white color of the comb like member(s) along the longitudinal direction of the comb like members 53a except the projecting parts between adjacent grooves 53m that are projecting toward the center partition plate 53b mentioned in paragraph 0056) that is provided, at a position shifted from the optical axes of the plurality of lenses, along an arrangement direction (the up-down direction as viewed in Fig. 4) in which the plurality of lenses (52 of each row) are arranged, and that has a plurality of projecting portions (the projecting portion between adjacent grooves 53m) that are positioned between the plurality of lenses (52 of each row) and project from the base in an intersection direction (the left-right direction in Fig. 4) intersecting the arrangement direction (the up-down direction in Fig. 4) (the base(s) explained does not overlap with optical axes of the micro lenses 52 in the direction into the page of Fig. 4 and thus is considered to be provided at a position shifted from the optical axes of the plurality of lenses 52).

Regarding claim 2, the plurality of lenses (micro lenses 52 in Figs. 3 and 4) are provided in a first row (the left row in Figs. 3 and 4) and a second row (the right row) along the arrangement direction (the longitudinal direction of 50 in Fig. 3; the up-down direction in Fig. 4), the light shielding body includes
a first light shielding body (at the left side of Figs. 3 and 4) having a first base (see discussion for claim 1) that is provided, at a position shifted from the optical axes of the lenses in the first row (the left row of 52), along the arrangement direction (longitudinal direction of 50), and a plurality of first projecting portions (the projecting 
a second light shielding body (at the right side of Figs. 3 and 4, that is a mirror image of the first light shielding body explained above) having a second base (the base at the right side of Figs. 3 and 4, which is the mirror image of the first based explained for claim 1 above) that is provided, at a position shifted from the optical axes of the lenses (52) in the second row (the right row), along the arrangement direction (the longitudinal direction of 50) on an opposite side of the first base with the lenses of the first row (the left row) and the lenses of the second row (the right row) interposed therebetween, and a plurality of second projecting portions that are positioned between the lenses in the second row and project from the second base in the intersection direction (please refer to the discussion for the claimed “first light shielding body” in the paragraph above since the second light shielding body and the first light shielding body are mirror images of each other as taught by Yamamura, and to the discussion for claim 1 with regard to the “light shielding body”).

Regarding claim 6/2, Yamamura further discloses 
a cover member (lens plate 51b and micro lenses 52, at bottom of Figs. 3 and 5) that is provided on an opposite side of the lens body (lens plate 51a and micro lenses 52 on the upper side as shown in Fig. 3) with the first light shielding body (the left side) and the second light shielding body interposed therebetween in a direction along the 

Regarding claim 7/6, the cover member (lower lens plate 51b and lenses 52 as viewed in Figs. 2 and 5) discussed for claim 6 includes a passing region (a region of the lens 52) through which light passes on each of the optical axes of the plurality of lenses (52).

Regarding claim 8/7, the cover member (lower lens plate 51b) has a thickness thinner than a thickness of each the first light shielding body (the left 53a in Fig. 3) and the second light shielding body (the right 53a in Fig. 3) in a direction (the up-down direction) along the optical axis of the lens (upper lens 52 in Figs. 3 and 5).

Regarding claim 9/1, the claim limitation is met by Yamamura is discussed.  Each of the projecting portions (the projection portions each between two adjacent grooves 53m having curved surface 53c in Figs. 3 and 4) has a curved surface (53c) along a part of an outer periphery of the lens (the lens 52 corresponding to the groove 53m having that curved surface 53c) (Figs. 3 and 4, Table 1 on page 4, rA is the diameter of the opening of the groove 53m, rL is the diameter of the corresponding lens 52, in the 

Regarding claim 11, all limitations are also disclosed by Yamamura discussed for claim 1 above (claim 11 differs from claim 1 in the last limitation).  Yamamura discloses an optical device comprising:
lens body including a plurality of lenses of which optical axes are arranged alongside each other; and
a light shielding body that is disposed with respect to the lens body and shields a part of light passing through the plurality of lenses, and that has a base body that is provided, at a position shifted from the optical axes of the plurality of lenses, along an arrangement direction in which the plurality of lenses are arranged, the base body including a plurality of side surfaces along the optical axis of each lens of the plurality of lenses.

lens body (lens plate 51a and micro lenses 52 at the upper side as shown in Fig. 3) including a plurality of lenses (52) of which optical axes are arranged alongside each other (Figs. 2 and 3, paragraphs 0045, 0046, and 0052-0056); and
a light shielding body (light blocking portion 53 having two comb like members 53a) that is disposed with respect to the lens body (lens plate 51a) and shields a part of light passing through the plurality of lenses (paragraphs 0056, Figs. 3 and 4; groove a base (the base(s) of the comb like member(s) 53a, i.e., in Fig. 3 the portion shown in white color of the comb like member(s) along the longitudinal direction of the comb like members 53a except the projecting parts between adjacent grooves 53m that are projecting toward the center partition plate 53b mentioned in paragraph 0056) that is provided, at a position shifted from the optical axes of the plurality of lenses, along an arrangement direction (the up-down direction as viewed in Fig. 4) in which the plurality of lenses (52 of each row) are arranged, the base body including a plurality of side surfaces (side surfaces of grooves 53m) along the optical axis of each lens of the plurality of lenses (52) (Figs. 3 and 4, paragraph 0056; the optical axis of a lens 52 is along the up-down direction as Fig. 3 is viewed, and is along a direction into or out of the page as Fig. 4 is viewed).

Rejection under 35 U.S.C. 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Teramura (US 2014/0160573 A1) in view of Yamamura (US 2008/0080046 A1).
and the following additional limitations not disclosed by Yamamura:
an irradiation unit that irradiates a document with light;
a light receiving unit that receives light, passing through the plurality of lenses,
wherein the irradiation unit, the lens body, and the light receiving unit are movement units that integrally move.)

Teramura discloses an image reading apparatus (Fig. 1A-1C, paragraphs 0072, 0073, and 0077) comprising:
an irradiation unit (“an illuminating device including a light source”) that irradiates a document (“an original” on an object plane 101 of Fig. 1A) with light (paragraphs 0073 and 0072, Figs. 1A-1C);
a lens array (105 in Fig. 1A, that includes light shielding portion 103 and lens unit 104 having a plurality of lenses, the lens array 105 being an erecting one to one image forming system between object plane 101 and image plane 106 of Fig. 1A; paragraphs 0026 and 0072, and paragraph 0077 the last sentence):
a lens body (104) including a plurality of lenses (105a) of which optical axes are arranged alongside each other (Figs. 1-3, paragraph 0045); and
a light shielding body (light shielding portion 103) that is disposed with respect to the lens body (104) and shields a part of light passing through the plurality of lenses (105a) (paragraphs 0025 end, but with a line sensor for image reading apparatus as described in paragraphs 0072-0078, Figs. 1A-1C), 

wherein the irradiation unit, the lens body, and the light receiving unit are movement units that integrally move (according to the content of paragraphs 0072-0074 and 0077, the image reading device having the configuration shown in Fig. 1A and with “an illumination device having a light source”, “a line sensor” and a lens array that is an “erecting one on one image-forming system”, is “moved by a drive unit” in the “second scanning direction”, in “reading of the original in sequence in the second scanning direction”, which means that the light source, the lens system, and the image sensor are integrally moved because of the short optical path due to the erecting one on one image-forming lens system).

Teramura differs from the claimed light shielding body in that the light shielding body (103) does not have 
a base that is provided, at a position shifted from the optical axes of the plurality of lenses, along an arrangement direction in which the plurality of lenses are arranged, and 
a plurality of projecting portions that are positioned between the plurality of lenses and project from the base in an intersection direction intersecting the arrangement direction.

A light shielding body as defined in the claim is taught by Yamamura.

a lens body (lens plate 51a and micro lenses 52 at the upper side as shown in Fig. 3) including a plurality of lenses (52) of which optical axes are arranged alongside each other (Figs. 2 and 3, paragraphs 0045, 0046, and 0052-0056); and
a light shielding body (light blocking portion 53 having two comb like members 53a) that is disposed with respect to the lens body (lens plate 51a) and shields a part of light passing through the plurality of lenses (paragraphs 0056, Figs. 3 and 4; groove 53m of light blocking portion 53 has a radius rA smaller than the radius rL of micro lens 52 at the lens plate 51a and thus a portion of 53a that is between rA and rL shields a part of the light), that has a base (the base(s) of the comb like member(s) 53a, i.e., in Fig. 3 the portion shown in white color of the comb like member(s) along the longitudinal direction of the comb like members 53a except the projecting parts between adjacent grooves 53m that are projecting toward the center partition plate 53b mentioned in paragraph 0056) that is provided, at a position shifted from the optical axes of the plurality of lenses, along an arrangement direction (the up-down direction as viewed in Fig. 4) in which the plurality of lenses (52 of each row) are arranged, and that has a plurality of projecting portions (the projecting portion between adjacent grooves 53m) that are positioned between the plurality of lenses (52 of each row) and project from the base in an intersection direction (the left-right direction in Fig. 4) intersecting the arrangement direction (the up-down direction in Fig. 4) (the base(s) explained does not overlap with optical axes of the micro lenses 52 in the direction into the page of Fig. 4 and thus is considered to be provided at a position shifted from the optical axes of the plurality of lenses 52).
Since the light-blocking portion of Yamamura has a structure split in the sub-scanning direction (the predetermined direction), it becomes easy to machine the light-blocking portion, and it becomes easy to form openings correctly in accordance with the positions of the lenses (paragraphs 0008 and 0007).

Although the optical device of Yamamura having the lens body and the light shielding body discussed above is employed in an exposure device of an image forming apparatus (Figs. 2 and 1, paragraphs 0041, 0044-0047, and 0032-0035) and not in an image reading apparatus as required in the claim, Teramura teaches that such a lens array (105 shown in Fig. 1A) having the lens unit (104) and the light shielding portion (103) is applicable in the optical apparatus (exposure unit 1) of an image forming apparatus shown in Fig. 11 as described in paragraph 0065, lines 1-6, as well as in an image reading apparatus as described in paragraphs 0072-0078 (and discussed above).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the optical device of the image reading apparatus of Teramura with the optical device of Yamamura in order to make it easy to machine the light shielding portion (light blocking portion) as taught by Yamamura (paragraph 0008).

Reasons for Allowance
6.	Claims 3-5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The following is an examiner’s statement of reasons for allowance:
Claim 3 would be allowable over Yamamura (US 2008/0080046 A1), the closest prior art of record.  Claim 3 requires that 
“a first tip of the first light shielding body is disposed closer to the second base side than a second tip of the second light shielding body in the intersection direction.”
	The first tip of the first light shielding body (the left 53a in Figs. 3 and 4) of Yamamura (paragraph 0056) and a second tip of the second light shielding body (the right 53a in Figs. 3 and 4) of Yamamura are separated by partition portion 53b and thus the first tip and the second tip does not have the positional relationship as claimed.

	Claims 4 and 5 depend on claim 3, directly or indirectly.

	Claim 10, similar to claim 3, requires “a tip of the projecting portion projects to a positon farther from the base than the lenses”.  This limitation in combination with other limitation(s) of claim 3/1 is not taught by Yamamura since the projecting portion (the portion between two adjacent openings or grooves 53m in Figs. 3 and 4) projects only to the center partition plate 53b whereas the corresponding adjacent lenses (52) extend beyond the center partition plate 53b in the same direction (left to right in this case).  


Pertinent Prior Art
8.	The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hachisuga (US 2020/0310004 A1), light transmitting member 130 having two parts 131A and 131B each including a plurality of projecting portions 137 to correspond to a row of lenses of a lens array 170 or 180
	Nakagawa et al. (Japanese Publication No. 57-210307A), Fig. 5, a’s offset by half a pitch in the main scanning direction	

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407.  The examiner can normally be reached on M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUKFAN LEE/Primary Examiner, Art Unit 2674